Citation Nr: 1123429	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-43 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected lumbar strain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With respect to the Veteran's claim for an increased disability rating in excess of 20 percent for service-connected lumbar strain, the Board finds that an additional VA examination is necessary.  The record reveals that the Veteran was afforded a VA examination in July 2007.  The VA examination report noted that the Veteran had disc disease; however, the VA examiner did not comment as to whether the disc disease is separate from the Veteran's service-connected lumbar strain or whether the Veteran has a diagnosis of intervertebral disc syndrome.  In addition, the examiner did not address whether the Veteran experienced any incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In light of the above, the Board finds that another VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected disability.  On remand, the examiner, if practicable, should attempt to determine whether any existing intervertebral disc syndrome is separate from the Veteran's service-connected lumbar strain.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  The examiner should also address whether the Veteran has experienced any incapacitating episodes.  

Finally, the Veteran's claim of entitlement to a disability rating in excess of 20 percent for service-connected lumbar strain is inextricably intertwined with the TDIU claim.  In other words, if a higher disability rating for the lumbar strain disability is granted, this may affect the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes over the past 12 months.  The examiner should also identify all neurological manifestations resulting from his service-connected spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should further address the effect of the Veteran's service- connected disability on his employability.

In addition, the examiner should determine whether the Veteran has a diagnosis of intervertebral disc syndrome.  If so, the examiner should address whether any currently existing intervertebral disc syndrome may be clinically disassociated from or is part and parcel of the Veteran's  service-connected lumbar strain.  If the examiner concludes that it is not possible or feasible to make the differentiation, the examiner should indicate this and specifically explain why this cannot be done.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, to include the issue of TDIU, considering all the evidence of record.  In rendering its decision, the RO must also consider the provisions of 38 C.F.R. § 4.16(b), to include whether referral to the Director, Compensation and Pension Service is appropriate.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

